Title: To Benjamin Franklin from [Richard Price], 15 June 1777
From: Price, Richard
To: Franklin, Benjamin


N[ewingto]n G[ree]n June 15th 1777
The writer of this presents his best respects and wishes to Dr. Franklin, whom he always thinks of with particular regard. He begs the favour of him to convey the inclosed letters to the persons to whom they are directed. He Supposes Dr. Franklin has frequent opportunities for sending to New: England; and, therefore has taken the liberty to trouble him with the care of the letter to Dr. Winthrop.
The general talk here of military men and of the ministry is that Philadelphia will be taken, and the war with the Americans decided this Summer. Distrest by the loss of their magazines; disappointed in their views from Europe; discouraged by disunion and desertion among themselves, and threaten’d by an invasion from Canada under Burgoyne, all, it is said, is over with them. Such is the confidence with which this is given out that many of those who are least disposed to credit such assertions are Stagger’d. So certain do the Bishops in particular think the speedy conquest of America that they have formed a Committee for taking into consideration measures for Settling Bishops in America agreeably to an intimation at the conclusion of the Archbishop of York’s Sermon in Feby. last to the Society for propagating the Gospel.
 
Addressed: To / Dr Franklin / Paris
Notation: Rich. Price
